DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the supporting component, the reinforcement component, and the chamfer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
Every view should have reference numerals.
Section C-C should have its own figure number.  
17a, b as described in specification and claims is not shown in the drawings
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reinforcement element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.

(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/ legal-framework-efs-web) and MPEP § 502.05
STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Each figure must have a description. See bullet (i) above. Further, the detailed description of the drawings should not be in claim format and repeat the claims, but specifically describe the invention as set forth in bullet (j) above. All elements should include the corresponding reference number in the drawings. And each and every reference number in the drawings and all features set forth in the claims must be described in the specification or canceled from the claims. No new matter may be entered.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The term “said” should be removed from the abstract (multiple occurrences).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 6 recites the limitation, “the main pivoting axel”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation, “the corresponding fastening assembly”. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitations: “the at least one fastener”, “the corresponding fastening assembly”, and “the distal edge”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15: states, “each pallet components component has a substantially rectangular profile”. It is unclear if this is further limiting each of the at least one pallet components or the distal and base components. Therefore the metes and bounds of the claim cannot be determined.  It is suggested to read --each of the at least one pallet component…-- or --the distal and base components each…-- depending on the desired limitation.
Appropriate correction required. 
Claim Objections
Claims 2-20 are objected to because of the following informalities:  
All dependent claims should begin with “The”.
Claim 14, the limitation, “wherein the pallet assembly comprises at least one reinforcement component” is repeated twice within the claim.
Claim 15 has repeat limitations and should be rewritten. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood by examiner, claim(s) 1-5, 7, 8, 10, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazawa et al. (US 4,322,896).
Regarding claims 1 and 19, Miyazawa teaches a snowblower for blowing snow, the snowblower (fig. 1) comprising: a snow-intake assembly (housing and auger 1) for intaking snow to be blown by the snowblower; a snow-discharge assembly (9) for discharging blown snow away from the snowblower; a fluid passage (space shown in fig. 2, behind 1b) being defined between an inlet interface of the snow-intake assembly  and an outlet interface of the snow-discharge assembly for allowing the snow to be blown by the snowblower to flow from the snow-intake assembly to the snow-discharge assembly thereof, a propulsion assembly (14 and corresponding components 5, 13, 7) operatively disposed about the fluid passage for propelling the snow to be blown from the snow-intake assembly to the snow-discharge assembly along the fluid passage; and a pallet assembly (1f,c) being operatively connected to the propulsion assembly for assisting in the propelling of the snow to be blown from the snow-intake assembly to the snow-discharge assembly via the fluid passage, the pallet assembly comprising at least one pallet component (1f,c) being rotatable about a main pivot axis (axis of 14), said at least one pallet component 

2. A snowblower according to claim 1, wherein the base and distal components (1f,1c) of the at least one pallet component are separate and distinct components (Fig. 3, fastener 1g).  

3. A snowblower according to claim 2, wherein the distal component of the at least one pallet component is removably mountable onto the base component of said at least one pallet component (fastener 1g).  

4. A snowblower according to claim 1, wherein the base component of the at least one pallet component has a coefficient of elastic deformation that is stiffer than a coefficient of elastic deformation of the distal component of said at least one pallet component (plates 1f).  

5. A snowblower according to claim 1, wherein the base component of the at least one pallet component is fixedly connectable to a drivable axle being rotatable about the main pivot axis of the pallet assembly (fig. 2); and wherein the snow-intake assembly comprises a snow-intake box, the snow- intake box (housing fig. 1) being provided with an endless screw (1a) being positioned, shaped and sized for urging snow towards an interface between the snow-intake assembly and the snow-discharge assembly, the endless screw being rotatable along with a main pivoting axle (14) of the snow-intake box, and wherein the base component of the at least 

7. A snowblower according to claim 1, wherein the distal component of the at least one pallet component is removably mountable onto the base component of said at least one pallet component via a corresponding fastening assembly (1g).  

8. A snowblower according to claim 6, wherein the corresponding fastening assembly comprises at least one fastener (1g) extending through a pair of complementary holes (fig. 3) each being provided about the base and distal components respectively; wherein the at least one fastener comprises a pair of fasteners (fig. 3, 1g); and wherein each fastener includes a bolt and a corresponding nut (fig. 3).  

10. A snowblower according to claim 1, wherein the at least one pallet component comprises a supporting component (1h) for supporting a back portion of the distal component of said at least one pallet component during an operational bending of the distal component.  

13. A snowblower according to claim 1, wherein the at least one pallet component comprises a plurality of pallet components (fig. 2) having n pallet components, with n being an integer greater than 1; wherein each of the plurality of pallet components projects radially outwardly away from the main pivot axis of the pallet assembly; and wherein each of the plurality of pallet components are disposed equidistantly from one another about the main pivot axis (fig. 2).  



14. A snowblower according to claim 13, wherein the pallet assembly comprises at least one reinforcement component (fig. 3, rib on 1f) provided between at least one pair of sequential pallet components; and wherein the at least one reinforcement component has a substantially triangular profile with a portion being positioned, shaped and sized for receiving a complementary portion of a rotating shaft of the snowblower.  

16. A snowblower according to claim 1, wherein the distal component of the at least one pallet component is made of a polymeric material (3:22 rubber).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6, 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (US 4,322,896). 
Regarding claim 6, Miyazawa teaches the snowblower according to claim 1, but fails to teach wherein the base component of the at least one pallet component is made of a metallic material; wherein the base component of the at least one pallet component is welded onto the main pivoting axle of the snow-intake box of the snow-intake assembly; and wherein the distal component the at least one pallet component is made of a non-metallic material. However, it appears the base of Miyazawa is metallic such change in materials would be obvious to one with ordinary skill in the art.  It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to use metallic materials welded to the axel as an old and well-known material and means for connection in the art of snow blowers that would allow for strength in the components attached to the axel. 

Regarding claim 9, Miyazawa teaches the snowblower according to claim 8, but fails to teach each hole is oblong so as to enable an effective length of the at least one pallet component to be selectively adjusted by a user of the snowblower; and wherein each hole of the distal component is further positioned, shaped and sized so as to enable a variation of the effective length of the at least one pallet component between about 19mm and about 25mm.  However, such a change in shape of the holes would have be obvious to one with ordinary skill in the art.  It would have been obvious to one with ordinary skill in the art, before the effective filing date 

Regarding claim 17, Miyazawa teaches the snowblower according to claim 1, but fails to teach a chamfer. It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include a chamfer on the component as a change in shape that does no more than provide a surface for moving snow.

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa in view of Sakai et al. (US 6,327,798).
Regarding claims 10-12, Miyazawa teaches the snowblower according to claim 1, but does not teach a substantially L-shaped supporting component with a curved portion for receiving and supporting the back portion of the distal component.  However, Sakai teaches a similar assembly with a supporting component (fig. 3, 78a). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include a supporting component as taught by Sakai to include the additional benefit of a strengthening v in the components of the assembly.

Claim 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa in view of Houle (US 9,624,632).
Regarding claims 18 and 20, Miyazawa teaches the assembly of claims 1 and 19 but fails to teach a kit. However, Houle teaches it is known to make a similar assembly into a kit.  It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to make the assembly of Miyazawa into a kit as taught by Houle for the additional benefit of ease of shipping and the added ability to retrofit the assembly onto the snow blower.  

Conclusion
Yuan et al. (US 10,767,326) teaches a similar pallet assembly. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671